Citation Nr: 1035738	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and hiatal hernia, also claimed as a reflux 
condition, as secondary to the Veteran's service-connected 
anxiety disorder.

2.  Entitlement to service connection for duodentitis, claimed as 
stomach ulcer and duodenal condition, as secondary to the 
Veteran's service-connected anxiety disorder.

3.  Entitlement to service connection for erosive gastritis, as 
secondary to the Veteran's service-connected anxiety disorder.

4.  Entitlement to service connection for asthma, as secondary to 
the Veteran's service-connected anxiety disorder.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

In February 2008, the Board remanded these matters to the RO for 
additional development.  After completing the requested 
development, the RO continued the denial of each of the claims 
(as reflected in a July 2010 supplemental statement of the case 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

A few recent records have been received.  They do not present 
pertinent evidence on the issues before the Board.  As such, 
there is no need for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  Service 
connection has been granted for psychiatric pathology, rated 50 
percent disabling.

2.  The most probative medical opinion evidence on the medical 
nexus question weighs against the claims for service connection 
for GERD and hiatal hernia, claimed as due to the Veteran's 
service-connected anxiety disorder.   

3.  The competent medical evidence shows that the Veteran is not 
currently diagnosed with duodentitis and erosive gastritis.  All 
gastrointestinal manifestations have been associated with medical 
diagnoses of GERD and hiatal hernia.  

4.  The only medical opinion to address the etiology of the 
Veteran's asthma preponderates against a finding of any 
relationship with the Veteran's service connected anxiety 
disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD and hiatal 
hernia, also claimed as a reflux condition, as secondary to the 
Veteran's service-connected anxiety disorder, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The criteria for service connection for duodentitis, claimed 
as stomach ulcer and duodenal condition, as secondary to the 
Veteran's service-connected anxiety disorder, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  The criteria for service connection for erosive gastritis, as 
secondary to the Veteran's service-connected anxiety disorder, 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  The criteria for service connection for asthma, as secondary 
to the Veteran's service-connected anxiety disorder, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, March and May 2008 post-rating letters provided 
notice to the Veteran of the  evidence and information needed to 
substantiate his claims for service connection, on a secondary 
basis, on appeal.  These letters also informed the Veteran of 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letters further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  These letters also provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and his representative additional opportunity 
to respond, the RO readjudicated each issue on appeal in a July 
2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  In addition, medical 
evidence submitted in Spanish has been translated to English.  
Also of record and considered in connection with the appeal is 
the are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A June 1959 VA medical record reflects the Veteran's treatment 
for bronchial asthma in June 1959 and the more recent VA 
outpatient records, dated in September 2004, show treatment for 
the same disorder.  It is noted that the initial grant of service 
connection for a psychiatric disorder also included 
gastrointestinal and breathing symptoms.

A January 2003 VA outpatient record reflects the Veteran's 
complaints of persistent epigastric dyspepsia that he said 
worsened when he was anxious.  It was noted that results of an 
endoscopy performed in September 2002 showed erosive gastritis, a 
small hiatal hernia, and duodentitis.

A January 2003 VA medical record reflects that the Veteran was 
assessed with gastroesophageal reflux.  

An April 2003 VA clinical pharmacy record notes that the Veteran 
past medical history included asthma.  

In his September 2003 claim, and in a November 2003 written 
statement, the Veteran said his asthma was caused by his 
gastrointestinal disorder.

In November 2003, a VA examiner said she reviewed the Veteran's 
records that showed a history of asthma documented since 1983 (it 
is unclear if the examiner reviewed the Veteran's earlier medical 
records).  The examiner diagnosed asthma and opined that the 
Veteran's asthma was not due to his service-connected anxiety 
disorder.  In another examination report, this examiner, and a 
psychiatric examiner, opined that the Veteran's gastrointestinal 
symptomatology, to include diagnoses of GERD, small hiatal 
hernia, erosive gastritis, and duodenitis, was not related to his 
service-connected anxiety disorder.

In a July 2004 signed statement, L.R.G.C., M.D., a 
gastroenterologist, assessed the Veteran with hiatal hernia and 
gastritis, and a neuropsychiatric condition that worsened his 
gastrointestinal condition related to stress component.

In February 2008, the Board remanded the matters on appeal for an 
additional VA examination and opinions regarding whether any 
diagnosed gastrointestinal disability as well as whether the 
Veteran's asthma could be related to his service-connected 
anxiety disorder, including by aggravation.

VA medical records from June 2009 to April 2010 reflect that the 
Veteran received treatment for various ailments.  He received a 
nutrition assessment for his GERD.  

A March 2010 VA esophagus and hiatal hernia examination report 
reflects that the VA examiner reviewed the claims file and 
performed a thorough examination of the Veteran to include 
consideration of the Veteran's assertions.  A fluoroscopic and 
radiographic examination of the upper GI tract was performed.  
The diagnosis was small sliding type hiatal hernia and GERD.  The 
VA examiner opined that the Veteran's small sliding type hiatal 
hernia was not caused by or a result of or permanently aggravated 
by the Veteran's service-connected generalized anxiety disorder 
with depressive features.  He explained the Veteran was found to 
have a small sliding type hiatal hernia in an upper GI series 
(UGIS), and a hiatal hernia is a structural abnormality and is 
described as when part of the stomach pushes through the 
diaphragm and is not known to be caused by generalized anxiety 
disorder.  It is important to point out that the most common 
complication of a sliding hiatal hernia is GERD, which was also 
seen in the Veteran's UGIS.  The VA examiner further opined that 
the Veteran's GERD was not caused by or a result of or 
permanently aggravated by the Veteran's service-connected 
generalized anxiety disorder with depressive features.  He 
explained that the Veteran was found to have GERD in an UGIS.  It 
is his opinion that the Veteran's GERD, which is the most common 
complication of a sliding hiatal hernia, is more likely than not 
caused by the Veteran's hiatal hernia, and not by his service-
connected generalized anxiety disorder with depressive features.  
The VA examiner indicated that he discussed this matter with a VA 
psychiatrist and the conclusion was that general anxiety disorder 
is not known to cause or permanently aggravate GERD.  He 
furthered that he agreed with the previous opinion given during 
the November 2003 VA esophagus and mental examinations.  

A March 2010 VA respiratory system examination report reflects 
that the VA examiner reviewed the claims file and performed a 
thorough examination of the Veteran to include consideration of 
the Veteran's assertions.  X-rays of the chest were taken and 
pulmonary function testing was performed.  The diagnosis was 
asthma.  The VA examiner opined that the Veteran's asthma was not 
caused by or a result of or permanently aggravated by the 
Veteran's service-connected generalized anxiety disorder with 
depressive features.  He explained that asthma is not known in 
the medical literature as to be caused by generalized anxiety 
disorder.  Asthma symptoms can be worsened by the Veteran's GERD.  
He would have to resort to mere speculation to establish to what 
degree the Veteran's GERD affects his asthma.  He furthered that 
he agreed with the previous November 2003 opinion provided in the 
VA respiratory examination.  

III.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id. See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

The Veteran seeks service connection for GERD and hiatal hernia, 
also claimed as a reflux condition, duodentitis, claimed as a 
stomach ulcer and duodenal condition, erosive gastritis, and 
asthma, all claimed as due to his service-connected anxiety 
disorder.  It has not been asserted or contended, nor does the 
evidence show that any of the pathology began in service or is 
otherwise directly related to service.

A.  Gastrointestinal disabilities

As noted above, in November 2003, a VA examiner, and a 
psychiatric examiner, opined that the Veteran's gastrointestinal 
symptomatology, to include diagnoses of GERD, small hiatal 
hernia, erosive gastritis, and duodenitis, was not related to his 
service-connected anxiety disorder.

In a July 2004 signed statement, L.R.G.C., M.D., a 
gastroenterologist, assessed the Veteran with hiatal hernia and 
gastritis, and a neuropsychiatric condition that worsened his 
gastrointestinal condition related to stress component.

The March 2010 VA esophagus and hiatal hernia VA examiner opined 
that the Veteran's small sliding type hiatal hernia was not 
caused by or a result of or permanently aggravated by the 
Veteran's service-connected generalized anxiety disorder with 
depressive features.  He explained the Veteran was found to have 
a small sliding type hiatal hernia in an upper GI series (UGIS), 
and a hiatal hernia is a structural abnormality and is described 
as when part of the stomach pushes through the diaphragm and is 
not known to be caused by generalized anxiety disorder.  It is 
important to point out that the most common complication of a 
sliding hiatal hernia is GERD, which was also seen in the 
Veteran's UGIS.  The VA examiner further opined that the 
Veteran's GERD was not caused by or a result of or permanently 
aggravated by the Veteran's service-connected generalized anxiety 
disorder with depressive features.  He explained that the Veteran 
was found to have GERD in an UGIS.  It is his opinion that the 
Veteran's GERD, which is the most common complication of a 
sliding hiatal hernia, is more likely than not caused by the 
Veteran's hiatal hernia, and not by his service-connected 
generalized anxiety disorder with depressive features.  The VA 
examiner indicated that he discussed this matter with a VA 
psychiatrist and the conclusion was that general anxiety disorder 
is not known to cause or permanently aggravate GERD.  He 
furthered that he agreed with the previous opinion given during 
the November 2003 VA esophagus and mental examinations.  

In this case, the record contains conflicting medical opinions on 
the question of the etiology of the Veteran's current 
gastrointestinal disorders, diagnosed as GERD and hiatal hernia.

It is the Board's duty to assess the credibility and probative 
value of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Moreover, providing 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of 
evidence, the credibility and weight to be assigned to these 
opinions are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although Dr. L.R.G.C. assessed the Veteran with hiatal hernia and 
gastritis, and a neuropsychiatric condition that worsened his 
gastrointestinal condition related to stress component, the 
doctor did not provide any specific medical basis for the 
opinion.   The Board notes that, in assessing evidence such as 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Thus, Dr. L.R.G.C.'s July 2004 
statement is of limited probative value.

By contrast, the Board accords great probative value to the March 
2010 VA examiner's comments and opinion, based as they were on a 
thorough review of the Veteran's claims file, to include a review 
of the Veteran's medical and pertinent aspects of his documented 
medical history, as well as the Veteran's assertions, and 
considers them to be of primary importance in the disposition of 
this appeal regarding the Veteran's claimed gastrointestinal 
disabilities.  Importantly, the VA examiner provided a rationale 
for his opinions, to include an explanation of the types of 
diseases the Veteran was diagnosed, in that a hiatal hernia is a 
structural abnormality and is described as when part of the 
stomach pushes through the diaphragm and is not known to be 
caused by generalized anxiety disorder and that the Veteran's 
GERD, which is the most common complication of a sliding hiatal 
hernia, is more likely than not caused by the Veteran's hiatal 
hernia, and not by his service-connected generalized anxiety 
disorder.  The VA examiner further noted his discussion  of the 
Veteran's claims with a VA psychiatrist who concluded that 
general anxiety disorder is not known to cause or permanently 
aggravate GERD.  The VA examiner further reviewed and agreed with 
the previous November 2003 opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470- 471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).  Thus, 
the most probative medical opinion evidence on the medical nexus 
question weighs against the claims for service connection for 
GERD and hiatal hernia.   

The Board also notes that while the Veteran has previously been 
diagnosed with duodentitis and erosive gastritis, the most recent 
VA examination in March 2010 failed to diagnosis these claimed 
disorders, even after a fluoroscopic and radiographic examination 
of the upper GI tract was performed.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability. See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as 
here, competent evidence does not establish that the Veteran 
currently has the disabilities for which service connection is 
sought, there can be no valid claim for service connection 
duodentitis and erosive gastritis.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.  Asthma

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim for service connection 
for asthma as secondary to the Veteran's service-connected 
anxiety disorder.

In this regard, in November 2003, a VA examiner said she reviewed 
the Veteran's records that showed a history of asthma.  The 
examiner diagnosed asthma and opined that the Veteran's asthma 
was not due to his service-connected anxiety disorder.  

Thereafter in a March 2010 VA respiratory system examination 
report the VA examiner opined that the Veteran's asthma was not 
caused by or a result of or permanently aggravated by the 
Veteran's service-connected generalized anxiety disorder with 
depressive features.  He explained that asthma is not known in 
the medical literature as to be caused by generalized anxiety 
disorder.  He furthered that he agreed with the previous November 
2003 opinion provided in the VA respiratory examination.  

The Board finds that the November 2003 and March 2010 VA 
examiner's opinions constitute probative evidence on the medical 
nexus question- based as it was on review of the Veteran's 
documented medical history and assertions as well as physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In 
addition, the March 2010 VA examiner references negative 
correlation in the medical literature between asthma and the 
Veteran's anxiety disorder.  Significantly, neither the Veteran 
nor his representative has presented or identified any contrary 
medical opinion that would, in fact, support the claim for 
secondary service connection.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

C.  All disabilities

The only evidence in support of the Veteran's claims is his own 
contentions. However, there is no indication that the Veteran 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Consequently, his statements regarding the claimed conditions are 
insufficient to establish a nexus to his service-connected 
anxiety disorder.  The Board notes that under certain 
circumstances lay statements may, however, serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the 
Board finds no basis for concluding that a lay person would be 
capable of establishing the etiology of the Veteran's 
gastrointestinal disorders and his asthma in the absence of 
specialized training.

Accordingly, the evidence of record does not show that the 
Veteran's claimed gastrointestinal disabilities and his asthma 
are due to his service connected anxiety disorder.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for GERD and hiatal hernia, also claimed as a 
reflux condition, as secondary to the Veteran's service-connected 
anxiety disorder, is denied.

Service connection for duodentitis, claimed as stomach ulcer and 
duodenal condition, as secondary to the Veteran's service-
connected anxiety disorder, is denied.

Service connection for erosive gastritis, as secondary to the 
Veteran's service-connected anxiety disorder, is denied.

Service connection for asthma, as secondary to the Veteran's 
service-connected anxiety disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


